DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: Preliminary amendment filed on 6/04/2021.
Claims 2-21 are pending. Claims 2, 11, and 20 are independent. Claim 1 was canceled. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannum et al. (US2006/0020973) in view of Martinez (US5,999177).


In regards to claim 2, Hannum et al. substantially discloses a computer-implemented method, comprising: 
generating code for displaying a two-dimensional media programming guide with a graphical display of a plurality of media programs (Hannum et al. fig. 3 para[0043], displays a two-dimensional programming guide); and 
in response to receiving the user input to select the first subset, generating code for displaying the two-dimensional media programming guide with a graphical display of the plurality of media programs without the first subset display at the first location (Hannum et al. fig. 2 para[0036], hides subset of media programs in response to user selection).  
Hannum et al. does not explicitly disclose receiving a user input to select a first subset at a first location from among the plurality of media programs to remove from display.
However Martinez substantially discloses receiving a user input to select a first subset at a first location from among the plurality of media programs to remove from display (Martinez fig. 9 col3 ln55 to col4 ln5, selects location in two dimensional table to hide selected subset of columns);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the program guide of Hannum et al. with the content hiding method of Martinez in order to remove irrelevant information from the display (Martinez col1 ln40-56).

In regards to claim 3, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, wherein generating code for displaying the two-dimensional media programming guide with the graphical display of the plurality of media programs without the first subset comprises generating code for displaying a graphical indication, in the first location, that the first subset has been removed from display (Hannum et al. para[0044]).  

In regards to claim 4, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 3, wherein the graphical indication includes textual information that indicates the content that has been removed from display (Hannum et al. para[0043]).  

In regards to claim 5, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, wherein generating code for displaying the two-dimensional media programming guide with the graphical display of the plurality of media programs without the first subset comprises generating code for displaying a graphical indication that one or more programs has been removed from display (Hannum et al. para[0043]).  

In regards to claim 6, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, wherein the first subset comprises a class of media programs (Hannum et al. para[0032]).  

In regards to claim 7, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, further comprising: receiving a user input to select a second subset of media programs to add for display (Hannum et al. para[0044]); and 
in response to receiving the user input to select the second subset, generating code for displaying the two-dimensional media programming guide with a graphical display of the plurality of media programs with the second subset added (Hannum et al. para[0044]).  

In regards to claim 8, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, wherein the plurality of media programs are identified by classification (Hannum et al. para[0032]).  

In regards to claim 9, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 2, further comprising: 
receiving a user input comprising a search query for one or more media programs (Hannum et al. para[0044]); and 
in response to receiving the user input comprising the search query, generating code for displaying search results responsive to the search query (Hannum et al. para[0044]).  

In regards to claim 10, Hannum et al. as modified by Martinez substantially discloses the computer-implemented method of claim 9, wherein the search results are displayed in combination with the two-dimensional media programming guide (Hannum et al. para[0042]).  

Claims 11-19 recite substantially similar limitations to claims 2-10. Thus claims 11-19 are rejected along the same rationale as claims 2-10.

Claims 20-21 recite substantially similar limitations to claims 2 and 7. Thus claims 20-21 are rejected along the same rationale as claims 2 and 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178